Milligan, J.,
delivered the opinion of the court:
This claim is prosecuted to recover the net proceeds of ten hales of cotton, alleged to have been captured at Charleston in 1865.
The petition was filed on the 18th of September, 1867, and claims five hales sea-island and five upland. The claimant is a Bavarian by birth, and at the time of filing his petition he was not naturalized, nor is it shown that the Kingdom of Bavaria accords to citizens of the United States the right to prosecute claims against that government. But it does appear that the claimant was regularly naturalized, and declared a citizen of the United States on the 9th of November, 1868. The act prohibiting aliens from suing in this court, except in cases *638therein provided, was not passed until July 27, 1868, and tire plea of alienage appears not to have been died until the 11th of January, 1869.
At the time the suit was brought, there was no disability resting on the claimant. He could sue in this court at that time at the common law, and the statute imposing the disability was not pleaded until after he was regularly naturalized. It follows, therefore, that the plea of alienage put in after the naturalization of the claimant is not sustained, and this action can be maintained. Scharfer’s Case, (4 C. Cls., R., p. 529.)
This difficulty out of the way, there is no contest as to the right of the claimant to recover.
His loyalty is established, and his title to ten bales of cotton, five sea-island and five upland, proven. The seizure, shipment, and sale of the cotton is made out, and he is entitled to judgment for the net proceeds, which we find to be $1,563 40, and for which judgment will be entered.